MULTILAYER ASSEMBLY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miele et al. (US 2015/0322187 A1).
Regarding claims 1, 7, 12, and 13, Miele et al.  a multilayer assembly (Abstract) for an electrochemical cell of a lithium metal battery (Example 5) comprising:-    a metallic layer (a) consisting essentially  of lithium metal, sodium metal, magnesium metal, zinc metal, their alloys with silicon or tin, said metallic layer (Paragraph 0007 and example 5 disclose separators being adhered to lithium metal.)
(a)    comprising a first surface and a second surface (Example 5 discloses a lithium metal electrode.);-    a coating layer (b), which adheres to at least one of said first surface and second surface of metallic layer (a) (Example 5 and paragraph 0007 disclose a film disc separator being adhered to the surface.)
wherein (b) comprises a hybrid inorganic/organic composition obtained by reacting:
i.    a compound (M) of formula (I)
X4-mAYm (I)
wherein X is a hydrocarbon group, optionally comprising one or more functional groups, m is an integer from 1 to 4, A is an element selected from the group consisting of Si, Ti and Zr, and Y is a hydrolysable group selected from the group consisting of an alkoxy group, an acyloxy group and a hydroxyl group with (Abstract discloses a compound (M) of formula (I) X4-mAYm wherein X is a hydrocarbon group, optionally comprising one or more functional groups, m is an integer from 1 to 4, A is a metal selected from the group consisting of Si, Ti and Zr, and Y is a hydrolysable group selected from the group consisting of an alkoxy group, an acyloxy group and a hydroxyl group.)
ii.    at least one fluoro co-polymer (F), that comprises recurring units derived  from vinylidene difluoride (VDF) and recurring units derived  from at least a monomer (R1 ’) having at least one group -O-Rx and/or -C(O)O-Rx, wherein each Rx, optionally independently from the others, is a hydrogen group or a C1-C5 hydrocarbon group comprising at least one hydroxyl group (Abstract and example 1 discloses vinylidene difluoride and hydroxyl-substituted acrylate monomers.),
wherein by reaction of the compound (M) and the fluoro co-polymer (F), inorganic residues deriving from polycondensation of compound (M) are at least partially chemically bound to co-polymer (F) via reaction with the groups -O-Rx and/or -C(O)O-Rx of co-polymer (F) (Paragraph 0116), and wherein (b) optionally comprises: an electrolyte salt (ES-1) and/or an ionic liquid (IL-1) (Example 5 discloses a lithium salt electrolyte such as.).
Regarding claims 2 and 14, Miele et al. the multilayer assembly according to claim 1, wherein compound (M) is an alkoxysilane, optionally carrying functional groups on the alkoxy chains (Example 1 discloses tetraethoxysilane, TEOS.)
Regarding claims 3 and 15, Miele et al. the multilayer assembly according to claim 1, wherein (b) comprises at least one solid inorganic filler selected from an inorganic oxide, an alkaline or alkaline earth metal sulphate, carbonate, sulphide or mixtures thereof (Example 1 discloses SiO2.)
Regarding claims 4-6, Miele et al. the multilayer assembly according to claim 1, wherein the monomer (R1’) is a (meth)acrylic monomer of formula (II):

    PNG
    media_image1.png
    123
    206
    media_image1.png
    Greyscale
 wherein each of R1, R2 and R3, equal to or different from each other, is independently a hydrogen atom or a C1-C3 hydrocarbon group, and Rx is a hydrogen atom or a C1-C5 hydrocarbon moiety comprising at least one hydroxyl group; (Paragraphs 0037-0047).
Regarding claims 5 and 6, Miele et al. teach the multilayer assembly of claim 1, wherein the fluoro-co-polymer (F) further comprises at least a monomer (R2’) different from (R1’); wherein the at least one monomer (R2’) in the co-polymer (F) is selected from vinyl fluoride, trifluoroethylene, trifluorochloroethylene, tetrafluoroethylene, hexafluoropropylene, a fluoroalkyl vinyl ether and their mixtures (Paragraph 0051).
Regarding claims 9 and 11, Miele et al. teach a process from the preparation of a multi-layer assembly according to claim 1, the process comprising mixing a compound (M) (Example 1), optionally in mixture with an electrolyte salt (ES-1) (Example 5) and/or with an ionic liquid (IL-1), with a composition (C-l) comprising a liquid medium (LI) and at least one fluoro co-polymer (F), that comprises recurring units deriving from vinylidene difluoride (VDF) and recurring units deriving from at least monomer (R1 ’) having at least one group -O-Rx and/or -C(O)O-Rx, wherein each Rx, optionally independently from the others, is a hydrogen group or a C1-C5 hydrocarbon group comprising at least one hydroxyl group, to obtain a composition (C) (Abstract and example 1 discloses vinylidene difluoride and hydroxyl-substituted acrylate monomers being mixed with tetraethoxysilane, TEOS.),
Wherein compound (M) a compound (M) of formula (I)
X4-mAYm
wherein X is a hydrocarbon group, optionally comprising one or more functional groups, m is an integer from 1 to 4, A is an element selected from the group consisting of Si, Ti and Zr, and Y is a hydrolysable group selected from the group consisting of an alkoxy group, an acyloxy group and a hydroxyl group with (Abstract discloses a compound (M) of formula (I) X4-mAYm wherein X is a hydrocarbon group, optionally comprising one or more functional groups, m is an integer from 1 to 4, A is a metal selected from the group consisting of Si, Ti and Zr, and Y is a hydrolysable group selected from the group consisting of an alkoxy group, an acyloxy group and a hydroxyl group.)
coating at least one of the said first surface and second surface of layer (a) with composition (C), so as to obtain a wet coated layer; removing the liquid medium (LI) to obtain a multilayer material, wherein the inorganic residues derived from compound (M) are bound with the groups deriving from -O-Rx and/or -C(O)O-Rx of co-polymer (F) (Example 1, paragraph 0202).
Regarding claim 10, Miele et al. teach the process of claim 9, wherein composition (C-1) comprises at least an aprotic organic solvent including cyclic and linear ethers, alkylene carbonates, alkyl ethers of ethylene glycol or propylene glycol (Paragraph 0099).
Regarding claim 18, Miele et al. teach the process of claim 10, wherein the cyclic and linear ethers comprise tetrahydrofuran (THF), dimethyl sulfoxide (DMSO), or mixtures thereof and wherein the alkylene carbonates comprise ethylene carbonate, propylene carbonate, or mixtures thereof (Paragraph 0099).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miele et al. (US 2015/0322187 A1) as applied to claim 1 above, and further in view of Sugimoto et al. (US 2013/0017456 A1).
Regarding claims 8, 16, and 17, Miele et al. teach the multilayer assembly according to claim 1. However, they do not teach wherein the electrolyte salt (ES-1) is lithium bistrifluoromethanesulfonimide and/or lithium bis(fluorosulfonyl)imide or wherein the ionic liquid (IL) is N-propyl-N-methylpyrrolidinium bis(trifluoromethanesulfonyl)imide).
Sugimoto et al. teach an electrolyte for a lithium ion battery (Abstract) wherein the electrolyte salt (ES-1) is lithium bistrifluoromethanesulfonimide and/or lithium bis(fluorosulfonyl)imide (Paragraph 0015) and wherein the ionic liquid (IL) is N-propyl-N-methylpyrrolidinium bis(trifluoromethanesulfonyl)imide) (Paragraphs 0013-0014).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Miele with Sugimoto in order to improve safety and battery performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/ Primary Examiner, Art Unit 1729